ACCEPTED
                                                                                      02-17-00429-CV
                                                                           SECOND COURT OF APPEALS
                                                                                 FORT WORTH, TEXAS
                                                                                   12/20/2017 9:56 AM
                                                                                       DEBRA SPISAK
                                                                                               CLERK




                                   NO. 02-17-00429-CV        FILED IN
                                                      2nd COURT OF APPEALS
                                                        FORT WORTH, TEXAS
                                                      12/20/2017 9:56:46 AM
                            IN THE COURT OF APPEALS       DEBRA SPISAK
                     FOR   THE SECOND DISTRICT OF TEXAS        Clerk

                              AT FORT WORTH, TEXAS


                                     ABDIEL LOPEZ,
                                       Appellant,
                                          v.

                    CREST GATEWAY, L.P. AND CREST ASSET
                            MANAGEMENT, INC.,
                                Appellees.


             On Appeal from the 96th District Court, Tarrant County, Texas
                              Cause No. 096-279371-15
                              (Hon. R. H. Wallace, Jr.)


                   NOTICE OF APPEARANCE OF
           LEAD APPELLATE COUNSEL FOR APPELLEES
_________________________________________________________________

TO THE HONORABLE JUSTICES
OF THE FORT WORTH COURT OF APPEALS:

         PLEASE TAKE NOTICE, pursuant to rule 6.2 of the Texas Rules of

Appellate Procedure, that Michelle E. Robberson, of the law firm of Cooper &

Scully, P.C., will serve as lead appellate counsel for Appellees Crest Gateway, L.P.

and Crest Asset Management, Inc. in the above-styled appeal, in addition to

Appellees’ trial counsel, Gordon K. Wright and John C. Faubion of Cooper &

Scully, P.C.

NOTICE OF APPEARANCE OF LEAD APPELLATE COUNSEL FOR APPELLEES                   Page 1
D/977919v1
         Contact information for Appellees’ lead appellate counsel is:

                                Michelle E. Robberson
                               Texas Bar No. 16982900
                                Cooper & Scully, P.C.
                             900 Jackson Street, Suite 100
                                  Dallas, Texas 75202
                                     (214) 712-9500
                                  (214) 712-9540 (fax)
                         michelle.robberson@cooperscully.com

Ms. Robberson requests the Court and opposing parties and counsel add her to the

list of counsel in this case who will receive notice and service of all pleadings,

notices, briefs, orders, and other communications from the Court and from

opposing parties and counsel.

                                            Respectfully submitted,

                                            COOPER & SCULLY, P.C.
                                            By: /s/ Michelle E. Robberson
                                              MICHELLE E. ROBBERSON
                                              Texas State Bar No. 16982900
                                              michelle.robberson@cooperscully.com

                                            900 Jackson Street, Suite 100
                                            Dallas, Texas 75202
                                            Telephone: 214.712.9500
                                            Facsimile: 214.712.9540

                                            ATTORNEYS FOR APPELLEES
                                            CREST GATEWAY, L.P. AND CREST
                                            ASSET MANAGEMENT, INC.




NOTICE OF APPEARANCE OF LEAD APPELLATE COUNSEL FOR APPELLEES                   Page 2
D/977919v1
                             CERTIFICATE OF SERVICE
         I hereby certify that I served a true and correct copy of this Notice on the

counsel of record listed below via e-file on this 20th day of December, 2017:

         Via E-filing
         Domingo A. Garcia, garciadtx@aol.com
         Ryan C. Sorrells, rsorrells@dgley.com
         LAW OFFICES OF DOMINGO A. GARCIA, P.C.
         600 Bank of America Tower-Oak Cliff
         400 S. Zang Blvd.
         Dallas, TX 75208

                                             /s/ Michelle E. Robberson _____________
                                            MICHELLE E. ROBBERSON




NOTICE OF APPEARANCE OF LEAD APPELLATE COUNSEL FOR APPELLEES                    Page 3
D/977919v1